DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7-8, 10, 13-14, 17-18, 22-24, 27-28, 30-32, 40-45, 49-53, and 72 are pending.
Claims 2-4, 6, 9, 11-12, 15-16, 19-21, 25-26, 29, 33-39, 46-48,54-71, and 73-76 have been cancelled. 
In the response filed November 18, 2022, Applicants have elected Group I, claims 1, 5, 7-8, 10, 13-14, 17-18, 22-24, 27-28, 30-32, 40-45, and 49-52, without traverse. Applicants also identify the compound of Example 937 as the preferred species.  The compound is depicted as follows:

    PNG
    media_image1.png
    231
    314
    media_image1.png
    Greyscale

Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Claims 53 and 72 are withdrawn from consideration.  These claims are drawn to non-elected subject matter. These claims have not been cancelled. 
Claims 1, 5, 7-8, 10, 13-14, 17-18, 22-24, 27-28, 30-32, 40-45, and 49-52 are Markush claims which are generic to the elected invention.  The Markush type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  See MPEP 803.02.
Claims 1, 5, 7-8, 10, 13-14, 17-18, 22-24, 27-28, 30-32, 40-45, and 49-52 are rejected on the grounds that the claims are drawn to an improper Markush group.  In re Harnisch, 206 USPQ 300, states that a unity of invention exists where compounds included within a Markush group (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility.  In the instant case, the claimed subject matter does not share a substantial structural feature disclosed as being essential to that utility.
The requirement for a proper Markush claim is that it includes only substances that in their physical, chemical and physiological characteristics are functionally equivalent.    The members of the instant Markush groups possess widely different, physical and chemical properties.  The compounds are not considered functionally equivalent and are so diverse that they demonstrate dissimilar and unrelated properties.   See Reference N, cited by the Examiner.  The mere fact that there is structural similarity in pharmaceutical agents is not in itself reason to render all the embodiments functionally equivalent.
The improper Markush groups are wherein D, L1, and Q.   The elected species is allowable.  The search has been extended. 
	The examined subject matter is as follows:
A compound of formula I where 
D is a bridge bicyclic cycloalkyl;
L1 is unsubstituted alkylene or alkylene substituted by O; and 
Q is –C(O). 
The radicals not defined herein are defined according to claim 1. 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).   See MPEP 803.02(III)(A). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13-14, 17-18, 22-24, 27-28, 30, 32, 40, 42-45, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At claims 1, 7-8, 13-14, 17-18, 22-24, 27-28, 30, 32, 40, 42-45, and 52, what ring systems are intended by the term, bridged bicyclic cycloalkyl? For instance, a spiro- bicycloalkane is a bicycloalkane whose molecule has only one carbon atom shared by the two rings in the molecule. The carbon atom shared by the two rings is called the spirocarbon. A chain of bonds originating and ending at the spirocarbon is called a bridge.  One example is spiro[4.5.] decane.  The spiro[4.5]decane is depicted below:

    PNG
    media_image2.png
    991
    818
    media_image2.png
    Greyscale
. 
	Where is the bridged portion of the ring intended?  Is a spiro ring system intended?  Clarification is appreciated. 
At claims 1 and 40, the alkenyl radical must contain at least 2 carbon atoms.  It is suggested that the term, C1-C6alkenylene should be amended to read as –
C2-C6alkenylene.  Correction is appreciated. 
At claims 8, 17, and 42, the recitation of the term, e.g., renders the claim generic and sub generic which is improper. Correction is appreciated. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, 10, 13-14, 17-18, 22-24, 27-28, 30-32, 40-45, and 49-52 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Calico Life Sciences [WO 2017/193063 (Reference B22, cited by Applicants)] which is relied upon in the International Search Report (Reference C48, cited by Applicants).        
	The instantly claimed compounds are disclosed.  See the entire document. At page 2, lines 25-30, see the generic formula. The radicals, A, D, W, L1, Q, and t, are essential duplicates of the claimed radicals.  The formula is depicted as follows:


    PNG
    media_image3.png
    151
    648
    media_image3.png
    Greyscale
.

At pages 99-302, see Table 1, exemplary compounds are as follows:

    PNG
    media_image4.png
    275
    658
    media_image4.png
    Greyscale
and
    PNG
    media_image5.png
    248
    616
    media_image5.png
    Greyscale
. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 14, 17-18, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lundbeck & Co. [WO 2012/088365 (Reference B10, cited by the Applicants)] which is relied upon in the International Search Report (Reference C48, cited by Applicants).    
	The instantly claimed compound is taught. At page 33, Step 8, see the named compound, benzyl (5-(3-fluorobenzamido)bicyclo[3.2.1]oct-1-yl)carbamate. The compound is depicted as follows:

    PNG
    media_image6.png
    148
    450
    media_image6.png
    Greyscale
.
The claims are fully met when A is phenyl; L1 is alkylene substituted by O; R1 and R2 are hydrogen; D is a bridged bicyclic cycloalkyl; Q is -C(O); t is 1; and W is phenyl substituted by Ry, Ry is halogen.  
Claims 1, 5, 7, 14, 17-18, 22-24, and 40 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Merck Serono S.A. [WO 2010/028116 (Reference N, cited by the Examiner)] which is equivalent to US 20110294801 (Reference A13, cited by Applicants) which is relied upon in the International Search Report (Reference C48, cited by Applicants).     
	The instantly claimed compound is taught.   At page 96, see the first named compound, (1S,2S,3R,4R,5R)-5-(2-(3-aminophenyl)acetamido)-3-(2-chloro-5-fluoropyrimidin-4-ylamino)bicyclo[2.2.1]heptane-2-carboxamide.  The compound is depicted as follows:

    PNG
    media_image7.png
    323
    311
    media_image7.png
    Greyscale
.
The claims are fully met when A is phenyl, Ry is NRBRC, RB and RC are hydrogen; D is a bridged bicyclic cycloalkyl substituted by RX, RX is -C(O)NRBRC, RB and RC are hydrogen; R1 and R2 are hydrogen; L1 is alkylene; t is O; Q is absent; and W is heteroaryl substituted by 2 Ry, Ry is halogen.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 17-18, and 23 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by F. Hoffmann-LA Roche AG [WO 2013/186159 (Reference O, cited by the Examiner)]. 
	The instantly claimed compound is taught.   At page 23, lines 27-28, see the named compound, (3,5-dichlorobenzyl 6-[(1H-benzo[d][1,2,3]triazol-5-ylcarbamoyl) spiro[3.3]heptan-2-yl]carbamate.  The compound is depicted as follows:
 

    PNG
    media_image8.png
    286
    619
    media_image8.png
    Greyscale
.
The claims are fully met when A is phenyl substituted by Ry, Ry is halogen; L1 is alkylene substituted by O; R1 and R2 are hydrogen; D is a bridged bicyclic cycloalkyl; Q is -C(O); t is 1; and W is phenyl substituted by 2 Ry, 2 Ry groups form a 5-membered fused heterocyclyl ring.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-8, 10, 13-14, 17-18, 22-24, 27-28, 30-32, 40-45, and 49-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, 20, 26, 33-35, and 39-43 of copending Application No.16/761,386 (Reference U, cited by the Examiner). Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap of claimed subject matter.  It appears that the instant claims are completely embraced by the claims of copending Application No. 16/761,386. The difference between the claims is the selection of the radicals. Compare the formula of the 16/761,386 application:

    PNG
    media_image9.png
    213
    842
    media_image9.png
    Greyscale

wherein     
The radicals, A, D, W, L1, s are essential duplicates; t is 0; and L2 is
-C(=O).                                                                                                                                                                                                                                                 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Information Disclosure Statements filed August 24, 2021, October 4, 2021, and  November 18, 2022 have been considered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zinna Northington Davis/
                                 /Zinna Northington Davis/                                  Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


Znd
12.01.2022